Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 1 of 7 Pageid#: 405




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

  JACOB DOE,                                      )
                                                  )
        Plaintiff,                                )
                                                  )
  v.                                              )          Case No. 7:19–cv–249
                                                  )          By: Robert S. Ballou
  VIRGINIA POLYTECHNIC                            )          United States Magistrate Judge
  INSTITUTE AND STATE                             )
  UNIVERSITY, et al.,                             )
                                                  )
       Defendants.                                )

                                               OPINION

            This action arises from a student misconduct proceeding in which Virginia Polytechnic

 Institute and State University (“Virginia Tech”) suspended Plaintiff Jacob Doe (“Doe”) for

 sexual misconduct involving another student. Defendants seek a protective order to preclude

 discovery beyond the record of the investigation and student misconduct proceedings. Dkt. 52.

 Defendants have not presently carried their burden of showing the necessity of a protective

 order. Therefore, I DENY Defendants’ motion. I nevertheless remind the parties that future

 discovery requests are to be carefully crafted and should promote the fundamental objectives of

 speedy, fair, and efficient litigation. See Fed. R. Civ. P. 1.

       I.      Background

            Doe was a student at Virginia Tech in 2017 when his then girlfriend, Jenna Roe, accused

 him of misconduct. Virginia Tech investigated the allegations and placed seven disciplinary

 charges against Doe, including three relating to sexual assault. Dkt. 1, ¶¶ 14–18, 28. Virginia

 Tech held a disciplinary misconduct hearing and found Doe responsible for domestic violence,

 suspended him from the University for 1.5 years, and required that he attend certain counseling
Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 2 of 7 Pageid#: 406




 sessions and mental health programs before he could apply for readmission. Id. at ¶¶ 41–42. Doe

 appealed his conviction and suspension, but the appeal was denied. Id. at ¶ 50. This action

 followed. The only remaining claim is Count III, which alleges that defects in the disciplinary

 process were grounded in gender bias in violation of Title IX. Dkt. 47.

    II.      Standard

          Discovery is “broad in scope and freely permitted.” Carefirst of Md., Inc. v. Carefirst

 Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir. 2003) (internal citations omitted). However,

 “the court ‘must limit the frequency or extent of discovery otherwise allowed by these rules’ if it

 determines that ‘the discovery sought is unreasonably cumulative or duplicative, or can be

 obtained from some other source that is more convenient, less burdensome, or less expensive[,]’

 or that ‘the proposed discovery is outside the scope permitted by Rule 26(b)(1).’” Eramo v.

 Rolling Stone LLC, 314 F.R.D. 205, 211 (W.D. Va. 2016) (quoting Fed. R. Civ. P. 26(b)(2)(C)).

          A party seeking a protective order must prove that good cause exists to prevent or limit

 discovery through a particularized showing of why discovery should be denied. Conclusory or

 generalized statements in a motion for a protective order fail, as a matter of law, to satisfy this

 burden. See Smith v. United Salt Corp., No. 1:08–CV–00053, 2009 WL 2929343, at *5 (W.D.

 Va. Sept. 9, 2009). “Normally, in determining good cause, a court will balance the interest of a

 party in obtaining the information versus the interest of his opponent in keeping the information

 confidential or in not requiring its production.” UAI Tech., Inc. v. Valutech, Inc., 122 F.R.D.

 188, 191 (M.D.N.C. 1988). The district court, however, is afforded broad discretion “to decide

 when a protective order is appropriate and what degree of protection is required.” Seattle Times

 Co. v. Rhinehart, 467 U.S. 20, 36 (1984).




                                                   2
Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 3 of 7 Pageid#: 407




    III.      Analysis

           Generally, Doe alleges an erroneous outcome claim under Title IX arguing that defects in

 the disciplinary process are motivated by gender bias. To prevail under an erroneous outcome

 theory of gender bias, a plaintiff must show (1) facts sufficient to cast some articulable doubt on

 the accuracy of the outcome of the disciplinary proceeding and (2) a particularized causal

 connection between the flawed outcome and the gender bias. Doe v. Marymount Univ., 297 F.

 Supp. 3d 573, 583–85 (E.D. Va. 2018) (citing Doe v. Miami Univ., et al., 882 F.3d 579, 592 (6th

 Cir. 2018)). Thus, the issue before me is whether Defendants have shown good cause to justify a

 protective order not to permit discovery beyond the student conduct record of Plaintiff’s claims

 of actual innocence.

           Courts in this circuit have relied upon the holding in Yusuf v. Vassar Coll., 35 F.3d 709,

 715 (2d Cir. 1994), when evaluating similar Title IX claims. See, e.g., Owen v. Liberty Univ.,

 No. 6:19–CV–00007, 2020 WL 1856798, at *4 (W.D. Va. Apr. 13, 2020); Doe 2 by & through

 Doe 1 v. Fairfax Cty. Sch. Bd., 384 F. Supp. 3d 598, 606–07 (E.D. Va. 2019). In Yusuf, the

 Second Circuit held

           Plaintiffs who claim that an erroneous outcome was reached must allege
           particular facts sufficient to cast some articulable doubt on the accuracy of the
           outcome of the disciplinary proceeding. If no such doubt exists based on the
           record before the disciplinary tribunal, the claim must fail. We do not believe that
           Congress meant Title IX to impair the independence of universities in disciplining
           students against whom the evidence of an offense, after a fair hearing, is
           overwhelming, absent a claim of selective enforcement. However, the pleading
           burden in this regard is not heavy. For example, a complaint may allege particular
           evidentiary weaknesses behind the finding of an offense such as a motive to lie on
           the part of a complainant or witnesses, particularized strengths of the defense, or
           other reason to doubt the veracity of the charge. A complaint may also allege
           particular procedural flaws affecting the proof.

 35 F.3d at 715. Defendants assert that the holding in Yusuf restricts the inquiry in erroneous

 outcome claims solely to “the record before the disciplinary tribunal.” Id.; Dkt. 53. Thus,



                                                    3
Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 4 of 7 Pageid#: 408




 Defendants contend that discovery beyond the record of the disciplinary proceedings regarding

 the accuracy of the decision has, at most, only marginal value. Dkt. 61.

        At this stage, Doe has not served interrogatories or document requests on Defendants and

 the parties have not taken any depositions. Thus, it is unclear at present the extent Doe intends to

 solicit evidence beyond the record of the evidentiary proceedings. To be clear, however, Doe

 intends to offer evidence beyond the disciplinary record to prove his actual innocence. See Dkt.

 54, p. 7 (“Doe intends to offer evidence that he was innocent . . . While the hearing record might

 be a starting point for this inquiry, it is hardly the whole kit and caboodle.”). Defendants’

 expectations of the broad nature of the expected discovery requests may be reasonably well

 founded. However, I am reluctant to grant a protective order where the Doe has not yet made

 such a request. See Williams v. Baltimore Cty. Gov’t, No. CV JKB–17–0066, 2017 WL

 5593173, at *1 (D. Md. 25 Apr. 2017) (denying as premature motion for protective order filed

 before discovery had occurred), appeal dismissed, 696 Fed. App'x 105 (4th Cir. 2017). Further,

 Defendants’ broad request that I foreclose the discovery of evidence of Doe’s claim of actual

 innocence that does not already exist in the student conduct record compounds my concerns of

 having to consider a wide variety of theoretical discovery requests which Doe may never make.

        Doe’s complaint suggests that evidence outside the disciplinary record exists which may

 create articulable doubt on whether Doe was erroneously found responsible of domestic

 violence. In fact, the presiding district judge recounted these allegations in her opinion

 overruling the motion to dismiss Count III. See Dkt. 46. Other courts have similarly overruled

 motions to dismiss where the complaint alleges facts outside the disciplinary record to support

 the element that an articulable doubt exists as to the outcome of the proceeding. See Doe v.

 Marymount Univ., 297 F. Supp. 3d at 584–85 (discussing allegations that significant facts were




                                                   4
Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 5 of 7 Pageid#: 409




 not brought to the attention of the adjudicator or otherwise ignored); Doe v. Columbia Coll.

 Chicago, 299 F. Supp. 3d 939, 954 (N.D. Ill. 2017) (considering plaintiff’s complaints that

 college excluded evidence of toxicology reports).

        The Yusuf court did not address the discovery issue before me of whether an aggrieved

 student can discover facts outside the student conduct record. The Yusuf court’s finding that the

 plaintiff’s claim failed based upon the evidence before the tribunal does not mean that other

 evidence outside the student conduct record is irrelevant and non-discoverable. In fact, the Yusuf

 court suggested that certain statements, “such as statements reflecting bias by members of the

 tribunal, may suffice both to cast doubt on the accuracy of the disciplinary adjudication and to

 relate the error to gender bias.” 35 F.3d at 715. See, e.g., Doe v. Ohio State Univ., No. 2:16–cv–

 171, 2018 WL 4958958 (S.D. Ohio Oct. 15, 2018) (considering discovery outside the

 administrative record, including other student case files); Doe v. Columbia Coll. Chicago, 299 F.

 Supp. 3d at 954–55. The court’s mere finding that a claim fails without evidence of doubt based

 on the record before the tribunal does not render outright irrelevant and non-discoverable further

 evidence of doubt from outside the record. It may well be that other information beyond the

 student conduct record is relevant to whether there exists “particular facts sufficient to cast some

 articulable doubt on the accuracy of the outcome of the disciplinary proceeding” or “other reason

 to doubt the veracity of the charge.” Yusuf, 35 F.3d at 715. Thus, I find Defendants’ reliance on

 Yusuf misplaced.

        Further, recent circuit court decisions seem to question Yusuf’s strict categorization of

 Title IX claims as either erroneous outcome or selective enforcement causes of action. In Doe v.

 Purdue Univ., the Seventh Circuit rejected approaching Title IX violations through Yusuf’s

 categorical model.




                                                  5
Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 6 of 7 Pageid#: 410




          We see no need to superimpose doctrinal tests on the statute. All of these
          categories simply describe ways in which a plaintiff might show that sex was a
          motivating factor in a university's decision to discipline a student. We prefer to
          ask the question more directly: do the alleged facts, if true, raise a plausible
          inference that the university discriminated against John “on the basis of sex”?

 928 F.3d 652, 667–68 (7th Cir. 2019). The Third Circuit reached the same conclusion in Doe v.

 Univ. of the Sciences, 961 F.3d 203, 209–11 (3d Cir. 2020) (rejecting Yusuf’s “doctrinal

 framework” “in favor of “the Seventh Circuit’s straightforward pleading standard”). 1 See also

 Schwake v. Arizona Bd. of Regents, No. 18–15725, 2020 WL 4343730, at *5 (9th Cir. July 29,

 2020) (adopting the Seventh Circuit’s approach). But see Doe v. Oberlin Coll., No. 19–3342,

 2020 WL 3495298 (6th. Cir. June 29, 2020) (applying erroneous outcome framework). Further,

 the presiding judge has relied on Yusuf in similar cases, but has questioned whether the court in

 Yusuf would have reached the same result in light of subsequent development of the case law.

 See, e.g., Case no. 7:18-cv-320, Dkt. 70, p. 35. Thus, the question that ultimately may drive this

 litigation is, as discussed in Doe v. Univ. of the Sciences, whether the alleged facts, if true, raise

 a plausible inference that the university discriminated against Jacob Doe “on the basis of sex”?

 961 F.3d at 209.

          Nonetheless, Plaintiff’s claim is presently postured as an erroneous outcome claim, which

 requires that Doe allege both particular facts sufficient to cast articulable doubt on the accuracy

 of the outcome of the disciplinary proceeding and “particular circumstances suggesting that

 gender bias was a motivating factor behind the erroneous finding.” Yusuf, 35 F.3d at 715; see

 Doe v. Brown Univ., 166 F. Supp. 3d 177, 185 (D.R.I. 2016) (applying Yusuf in this manner).

          The court has wide discretion to control the course of litigation, including the authority to

 control the scope and pace of discovery. See Herbert v. Lando, 441 U.S. 153, 177 (1979); In re


          1
           Due to the evolving nature of the caselaw on this issue, I do not find that Plaintiff is foreclosed from
 arguing that a broader framework than allowed in Yusuf exists for establishing Title IX violations.


                                                            6
Case 7:19-cv-00249-EKD-RSB Document 65 Filed 02/24/21 Page 7 of 7 Pageid#: 411




 Ramu Corp., 903 F.2d 312 (1990); See, e.g., Buffington v. Baltimore Cty., Md., 913 F.2d 113,

 133 n.15 (4th Cir. 1990). The parties are reminded that Rule 1 imposes an affirmative duty on

 both the court and the parties “to secure the just, speedy, and inexpensive determination” of a

 case. Fed. R. Civ. P. 1; see also Herbert, 441 U.S. at 177 (stating that Rule 26(b)(1) “should be

 firmly applied” and that “judges should not hesitate to exercise appropriate control over the

 discovery process”). Whatever discovery requests are made in this matter must be carefully

 crafted. Thus, as outlined above, all requests here must be tailored to acquire information

 relevant to the specific elements of an erroneous outcome claim as described in Yusuf. 2

           As Defendants’ request for a protective order is premature, Defendants have not carried

 their burden of proving that good cause exists to restrict discovery. Therefore, I deny

 Defendant’s motion but remind counsel and the parties of the fundamental objectives of speedy,

 fair, and efficient litigation. See Fed. R. Civ. P. 1.

          Conclusion

          For these reasons, I hold that Defendants have not presently shown good cause to justify

 the requested protective order. Therefore, I DENY Defendants’ motion. However, Defendants

 shall maintain the right to object to future discovery requests.

          It is so ORDERED.

                                                                 Entered: February 24, 2021


                                                                 Robert S. Ballou
                                                                 Robert S. Ballou
                                                                 United States Magistrate Judge




          2
            If discovery requests are not carefully crafted then Defendants shall, of course, have the opportunity to
 file any objections to Plaintiff’s specific requests.


                                                            7
